Citation Nr: 1025667	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  09-07 031A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether the overpayment of educational assistance benefits under 
Chapter 1606 of the Montgomery GI Bill - Selected Reserves (MGIB-
SR) in the amount of $1,604.24 was properly created.


ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel




INTRODUCTION

Prior to August 28, 2000, the Veteran had service in the 
Reserves, including active duty service from November 1995 to 
April 1996.  The Veteran has had active military service from 
August 28, 2000.

This matter comes before the Board of Veterans' Appeals (Board) 
from a determination of the Education Center at the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri, that the Veteran was overpaid educational benefits in 
the amount of $1604.24 from August 2000 to March 2001.

The decision below addresses the issue of whether an overpayment 
was properly created.  In Edwards v. Peake, the United States 
Court of Appeals for Veterans Claims held that VA has a duty to 
sympathetically read pro se claimants' submissions in response to 
a notice of overpayment of benefits to determine if they 
constitute a request for waiver of overpayment.  22 Vet. App. 57 
(2008).  In light of the fact that the Veteran is pro se on the 
matter, and given the Veteran's general statements that she 
should not have to pay the overpayment even if properly created 
(including as a result of her ex-husband appropriating the 
funds), the Board finds that there is an inferred request of a 
waiver of overpayment in accordance with Edwards.  Thus, the 
Board will refer to the agency of original jurisdiction the issue 
of entitlement to a waiver of recovery of an overpayment of 
educational assistance benefits in the amount of $1,604.24.


FINDINGS OF FACT

1.  The Veteran entered active service in August 2000, thus 
making her ineligible for educational assistance under Chapter 
1606 of the MGIB-SR.

2.  The educational assistance payments were mailed to the 
Veteran's addresses of record.

3.  The Veteran did not inform VA that she had entered active 
service until after receipt of the payments of $1,604.24.

4.  The Veteran was not entitled to educational assistance in the 
amount of $1,604.24 from August 2000 to March 2001.

5.  VA administrative error was not the sole cause of the 
overpayment, as the Veteran omitted to inform VA that she had 
entered active service in August 2000. 


CONCLUSION OF LAW

An overpayment of educational assistance benefits under Chapter 
1606 of the MGIB-SR in the calculated amount of $1,604.24 has 
been properly created and assessed against the Veteran.  
38 U.S.C.A. §§ 5107, 5112, 5302 (West 2002); 38 C.F.R. §§ 1.956, 
1.962, 3.102, 3.500, 21.7540, 21.7635 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) outlines 
procedural assistance VA must provide to claimants in certain 
cases.  If the VCAA is applicable, the Board must ensure that the 
required notice and assistance provisions of the law have been 
properly applied.  There are some claims, however, to which VCAA 
does not apply.  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).  No further action is required pursuant to the VCAA in 
this case because the VCAA does not apply.  See, e.g., Lueras v. 
Principi, 18 Vet. App. 435 (2004) (citing Barger v. Principi, 
16 Vet. App. 132, 138 (2002) (holding that the notice and duty to 
assist provisions of the VCAA do not apply to chapter 53 waiver 
of recovery matters, as chapter 53 already contains its own 
notice provisions)).

Legal Criteria

MGIB-SR

The MGIB-SR program (Chapter 1606, of Title 10, United States 
Code) is an educational assistance program enacted by Congress.  
This program is for members of the Selected Reserve of the Army, 
Navy, Air Force, Marine Corps, and Coast Guard, and the Army and 
Air National Guard.  The Reserve components decide who is 
eligible for the program.  VA makes the payments for the program.  
Chapter 1606 assists eligible persons to further their education 
after high school.  It provides educational assistance for people 
enrolled in approved programs of education or training.  38 
C.F.R. §§ 21.7520, 21.7540 (2009).

A reservist may initially become eligible when he or she enlists, 
reenlists, or extends an enlistment as a reservist so that the 
total period of obligated service is at least 6 years from the 
date of such enlistment, reenlistment, or extension; or when he 
or she is appointed, or is serving as a reserve officer and 
agrees to service in the Selected Reserve for a period of not 
less than 6 years in addition to any other period of obligated 
service in the Selected Reserve.  10 U.S.C.A. § 16132 (West 
2002); 38 C.F.R. § 21.7540(a)(1).  The reservist must also 
complete his or her initial period of active duty for training 
and must be participating satisfactorily in the Selected Reserve; 
must not have elected to have his or her service in the Selected 
Reserve credited toward establishing eligibility to benefits 
provided under 38 U.S.C., Chapter 30; and must have met the 
requirements for a secondary school diploma (or an equivalency 
certificate) before applying for educational assistance.  
38 C.F.R. § 21.7540(a)(2)-(5).

Overpayment

An overpayment is created when VA determines that a beneficiary 
or payee has received monetary benefits to which he or she is not 
entitled.  See 38 U.S.C.A. § 5302 (West 2002); 38 C.F.R. § 1.962 
(2009).  An overpayment may arise from virtually any benefits 
program administered pursuant to VA law, including educational 
assistance benefits.  38 C.F.R. § 1.956(a) (2009).

Whenever VA finds that an overpayment of educational assistance 
benefits has been made to a Veteran, the amount of such 
overpayment shall constitute a liability of such veteran to the 
United States and may be recovered in the same manner as any 
debt.  38 U.S.C.A. § 3685(a), (c) (West 2002); 38 C.F.R. § 
21.7644 (2009).

If the debt were the result solely of administrative error, the 
effective date of the reduction of benefits would be the date of 
the last payment based on this error; consequently, there would 
be no overpayment charged to the veteran for the portion of the 
overpayment attributable to administrative error.  See 38 
U.S.C.A. § 5112(b)(10) (West 2002); 38 C.F.R. §§ 3.500(b), 
21.7635(q)(2) (2009).

However, where an erroneous award is based on an act of 
commission or omission by a payee or with the payee's knowledge, 
the effective date of the discontinuance of the erroneous payment 
is the date the award became erroneous, but not earlier than the 
date entitlement ceased.  Jordan v. Brown, 10 Vet. App. 171, 174 
(1997). Thus, a finding of administrative error requires not only 
error on the part of VA, but that the beneficiary be unaware that 
the payments are erroneous.  38 U.S.C.A. § 5112 (b)(2); 38 C.F.R. 
§ 3.500(b).

If the claimant fails to provide full disclosure of facts or due 
to the amount of the overpayment should know an error has been 
made, yet accepts the payment, the overpayment will not be 
considered due to administrative error.  An example when 
administrative error applies is when VA erroneously interprets 
the law to allow payment of greater benefits than the legislative 
intent.  An example of when administrative error does not apply 
is when the claimant accepts an amount that is patently 
excessive.



Analysis

According to the evidence of record, the Veteran entered the 
reserves in 1995.  VA issued payments to the Veteran, under the 
educational assistance provisions of Chapter 1606, for the 
periods she was enrolled in school from December 29, 1996, to 
March 19, 2001.  During this time period, on August 28, 2000, the 
Veteran entered active duty.  The pertinent period of overpayment 
is from the date of entrance into active service, August 28, 
2000, to the date of last payment, March 19, 2001.  An accounting 
of the overpayment was sent to the Veteran in August 2008.  In 
accordance with Chapter 1606, the Veteran was not entitled to 
educational assistance under Chapter 1606 while she was on active 
duty.

The Veteran does not deny that she was ineligible for Chapter 
1606 payments.  (See July 2008 statement).  Rather, the Veteran 
is appealing the overpayment because she alleges that she did not 
receive the payments.  A VA electronic message dated in November 
2009 reflects that the Veteran stated that she believed that her 
husband in 2000 and 2001 took the VA checks and cashed them.  

According to the same VA electronic message, the Veteran verified 
her address as correct for the pertinent time period.  The Board 
notes there is a "presumption of regularity" under which it is 
presumed that government officials have properly discharged their 
official duties.  Clear evidence to the contrary is required to 
rebut the presumption of regularity.  See Ashley v. Derwinski, 2 
Vet. App. 307 (1992).  See also Mindenhall v. Brown, 7 Vet. App. 
271 (1994).  Therefore, the Board finds the federal government 
mailed the Veteran's educational assistance payments to the 
Veteran's correct address.  It appears that the same address was 
used through December 2000, and that this was the same address to 
which the Veteran had previously received payments.  Although a 
new address was used after December 2000, the Veteran's private 
bank statements, which she submitted, indicate the same new 
address for the Veteran, and the Veteran avers that she 
continuously used the same bank.  The bank statement lists a co-
account holder with the same last name as the Veteran.

The Board finds that the evidence of record does not establish 
that the payments were not mailed to the Veteran's correct 
address or that she was not the named payee.  Therefore, it can 
be presumed that she received them.  In this regard, the Board 
notes that the Veteran has requested that VA provide her with 
copies of cancelled checks and proof that she submitted monthly 
verification of her school attendance and eligibility for the 
pertinent time period.  As noted above, there is a presumption of 
regularity under which it is presumed that government officials 
have properly discharged their official duties.  There is no 
clear evidence of record to the contrary to rebut this 
presumption of regularity.  See Ashley, 2 Vet. App. at 307.

Although January 2009 VA electronic communication records reflect 
that VA is unable to obtain copies of the checks as they are more 
than 7 years old, a financial electronic recording system has 
documented the check number, amount paid, the payee, and the 
payee's address in accordance with the accounting of the 
overpayment.  In addition, VA correspondence reflects that in 
February 2001, VA was notified that the Veteran had decreased the 
number of hours in which she was enrolled in courses.  The 
correspondence reflects that VA notified the Veteran of a 
reduction in payments beginning on November 2000.  Therefore, the 
Board may presume that the Veteran was informed, subsequent to 
February 2001, that she had received educational assistance from 
August 2000 to December 2000.  Even though the Veteran now 
alleges that she did not verify her eligibility status at that 
time or receive the checks, there is no evidence of record that 
she informed VA of her ineligibility on account of active duty 
service or lack of receipt of the checks at that time.  The Board 
finds that if the Veteran had not received the checks, or had 
received the checks and had not wished to cash them, it would 
have been reasonable for her to have notified VA of such when she 
received the initial correspondence regarding the fall 2000 
credit reduction and notification of corresponding payments. 

Here the evidence reflects that the Veteran did not inform VA 
that she had entered active duty.  The Veteran contends that she 
did not apply for the payments between August 2000 and March 2001 
because she knew that she was not entitled to Chapter 1606 
benefits.  Nevertheless, she accepted the benefits, according to 
a financial electronic recording system, without notifying VA 
that she was no longer eligible.  The Board finds that the 
overpayment was not the result solely of administrative error, 
but was based on an omission by the payee or with the payee's 
knowledge.  Thus, the creation of the debt was proper.  The Board 
has carefully reviewed the entire record in this case, and found 
that the benefit of the doubt as set forth in 38 U.S.C.A. § 
5107(b) is not warranted. 


ORDER

The creation of a debt due to the overpayment of educational 
assistance benefits, in the calculated amount of $1,604.24, was 
proper; the appeal is denied.



____________________________________________
RYAN T. KESSEL
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


